Citation Nr: 0914959	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD), and to an 
evaluation higher than 50 percent from May 3, 2006.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1966 to November 
1968.  The Board recognizes that the Veteran has been awarded 
a Purple Heart and a Combat Infantryman Badge among others 
for his service in Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Portland, Oregon Regional 
Office (RO), establishing service connection for PTSD.  The 
Veteran disagreed with the initial 30 percent evaluation 
assigned for the disorder, and during the course of the 
appeal the evaluation was increased to 50 percent effective 
May 3, 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran and his representative claim that the Veteran is 
entitlement to an increased evaluation for his service-
connected PTSD which is currently evaluated at 50 percent 
compensation.  

During the March 2009 hearing, the Veteran testified that it 
was his belief that his PTSD was worsened in the past year, 
specifically since his last VA examination for PTSD in March 
2008.  The Veteran stated that he moved into an apartment 
alone due to problems with his marriage and for a place where 
he writes about his experience in Vietnam.  The Veteran 
stated that he "stay[s] in [his] room most of the time...[and 
he does not] take care of [his] home, [his] room or [his] 
bedroom."  However, when he is at his apartment, he 
"take[s] care of things a little more.  It seems a little 
more orderly.  Actually, when [he] go in there it feels kind 
of comforting."  The Veteran expressed difficulty being 
"hung up in between two places sometimes where [he] don't 
know if [he] want[s] to be here or there."  See Hearing 
Transcript, dated March 2009.  

Furthermore, the Veteran expressed stresses in his 
relationship with his wife and his two sons.  He reported as 
having sleeping problems.  The Veteran is unemployed and 
testified he is unable to work after being told by his 
insurance company that he would no longer be insurable due to 
a shoulder condition.  Id.

While the Veteran stated his condition worsened since his 
last VA psychiatric examination in March 2004, according to 
the record, the exam took place in April 2008.  See VA 
psychiatric examination, dated April 2008.  Since this April 
2008 VA psychiatric examination, the Veteran has not had 
another to address the severity of his PTSD during this 
appeal period and there is nothing in the record which 
suggests he obtained treatment elsewhere.  As staged ratings 
may be applicable (see Fenderson v. West, 2 Vet. App. 119 
(1999)), it is critical that the record contain current 
treatment records and that the Veteran be scheduled for a 
more contemporaneous VA examination to determine the current 
severity of his PTSD.  

Therefore, to afford the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
the Veteran should be scheduled for another VA psychiatric 
examination.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The AMC should schedule the Veteran for 
a VA psychiatric examination to 
determine the current severity of his 
PTSD.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
must list all symptoms attributable to 
the veteran's PTSD, and opine regarding 
the degree of their severity and the 
functional impairment due to PTSD. 

2.	The AMC should then re-adjudicate the 
issue of entitlement to entitlement to 
an increased initial evaluation for the 
Veteran's PTSD.  If the benefit sought 
is not granted, the Veteran should be 
furnished a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




